609 N.W.2d 234 (2000)
In re Petition for DISCIPLINARY ACTION AGAINST Michael G. SINGER, an Attorney at Law of the State of Minnesota.
No. C7-93-318.
Supreme Court of Minnesota.
April 20, 2000.
ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Michael G. Singer has committed professional misconduct warranting public discipline, namely, respondent obtained $13,000 in loans from his client which he failed to repay, and obtained an additional $50,000 from the same client in a fiduciary capacity through misrepresentations. Respondent misappropriated the $50,000 to his own use. Further, respondent made representations to the client to avoid repayment or an accounting, and failed to repay any portion of a judgment for the debt, in violation of Minn. R. Prof. Conduct 1.8(a), 1.15(a), 3.4(c) and 8.4(b) and (c).
Respondent waives his rights pursuant to Rule 14, Rules on Lawyers Professional Responsibility, and has entered into a stipulation with the Director wherein they jointly recommend that the appropriate discipline is disbarment and payment of $900 in costs pursuant to Rule 24, Rules on Lawyers Professional Responsibility.
This court has independently reviewed the file and approves the jointly-recommended disposition.
IT IS HEREBY ORDERED that respondent Michael G. Singer is disbarred from the practice of law and that he pay $900 in costs pursuant to Rule 24, Rules on Lawyers Professional Responsibility.
   BY THE COURT:
Alan C. Page
Alan C. Page
Associate Justice